DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16, in the reply filed on 03-04-21 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5-7, 10-11 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US20140202743).
Re Claim 1, Kim show and disclose
A printed circuit board (100, fig. 1) comprising: 
a first base region (rigid substrate 200, fig. 1) and a flexible region (flexible substrate 116 in middle, fig. 1; a rigid-flexible printed circuit board including a rigid region and a flexible region, [0010]); 
a core layer (116, fig. 6-8) including a first insulating layer (insulating layers of the flexible substrate 116, fig. 6-8) including a high elastic material (flexible material of the flexible substrate 126, e.g. polymer or polyimide, [0024], and the flexible substrate 116 may include various insulating materials to 
a first build-up layer (build-up layer in 200, fig. 1 and 8) disposed on the core layer in the first base region, and including a second insulating layer (insulating layer 126 under 126, fig. 1 and 8) including a low elastic material (insulating layers 126 include epoxy insulating resin of the rigid substrates 200 and 300, [0031] and  [0033], and the insulating layer 126 includes an impregnated substrate containing glass fiber, [0037]) and having a first through portion penetrating through the second insulating layer (through portion in lower 126 for the component 106 in 200, fig. 1 and 8); and 
a first electronic component (106, fig. 1 and 8) disposed in the first through portion and connected to the first wiring layer (fig. 1).
Re Claim 5, Kim show and disclose
The printed circuit board of claim 1, further comprising a first encapsulant covering a portion of the first electronic component and a side surface of the first build-up layer (component 106 is covered by encapsulating resin material of 126, fig. 1), and disposed in least a portion of the first through portion (fig. 1 and 8).
	Re Claim 6, Kim show and disclose
The printed circuit board of claim 1, wherein the printed circuit board further has a second base region (rigid substrate 300, fig. 1), and the printed circuit board further comprises a second build-up layer (build-up layer in 300, fig. 1 and 8) disposed on the core layer in the second base region, and including a fourth insulating layer (insulating layer 126 under 116, fig. 1 and 8) including a 
Re Claim 7, Kim show and disclose
The printed circuit board of claim 6, wherein the second build-up layer has a second through portion (through portion in lower 126 for the component 106 in 300, fig. 1 and 8) penetrating through the fourth insulating layer, and the printed circuit board further includes a second electronic component (106, fig. 1 and 8) disposed in the second through portion and connected to the first wiring layer (fig. 1).
Re Claim 10, Kim show and disclose
The printed circuit board of claim 6, wherein the flexible region is disposed between the first base region and the second base region (fig. 1).
Re Claim 11, Kim show and disclose
The printed circuit board of claim 10, wherein the flexible region is exposed from the first build-up layer and the second build-up layer (fig. 1).
Re Claim 13, Kim show and disclose
The printed circuit board of claim 6, wherein at least any one of the first build-up layer or the second build-up layer comprises one or more wiring layers (upper and lower 118s, fig. 1 and 7), and the number of the wiring layers included in the first build-up layer and the number of wiring layers included in the second build-up layer are the same (fig. 1 and 7).
Re Claim 14, Kim show and disclose

	Re Claim 15, Kim show and disclose
The printed circuit board of claim 1, wherein the high elastic material has a modulus of elasticity (flexible material of the flexible substrate 126, e.g. polymer or polyimide, [0024], and the flexible substrate 116 may include various insulating materials to represent the superior flexibility, [0024]) greater than that of the low elastic material (insulating layers 126 include epoxy insulating resin of the rigid substrates 200 and 300, [0031] and [0033]; and the insulating layer 126 includes an impregnated substrate containing glass fiber, [0037]).
Re Claim 16, Kim show and disclose
The printed circuit board of claim 1, wherein the high elastic material has a greater limitation of reversible elasticity flexible material of the flexible substrate 126, e.g. polymer or polyimide, [0024], and the flexible substrate 116 may include various insulating materials to represent the superior flexibility, [0024]) than that of the low elastic material (insulating layers 126 include epoxy insulating resin of the rigid substrates 200 and 300, [0031] and [0033]; and the insulating layer 126 includes an impregnated substrate containing glass fiber, [0037]) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al.
Re Claim 2, Kim show and disclose
The printed circuit board of claim 1, wherein the core layer further comprises: a third insulating layer (114, upper, fig. 1 and 8) disposed on an opposite side of a side of the first insulating layer (114, lower, fig. 1 and 8) on which the first wiring layer is disposed, and including a high elastic material (the flexible substrate 116 may include various insulating materials to represent the superior flexibility, [0024]); an adhesive layer (110, fig. 1 and 8) disposed between the first and third insulating layers; and a second wiring layer (upper 118, fig. 1 and 8) disposed on the third insulating layer;
Kim disclosed claimed invention, except for the second wiring layer
embedded in the adhesive layer, since Kim disclose the first and second insulating layers 114 bonded with adhesive layer 110 (fig. 1 and 8), the wirings 118 in between the insulating layer 114 and the adhesive layer 110 (fig. 1 and 8), and the wiring layers 118 are embedded in the insulating layer 114, (fig. 1 and 8), therefore, it would have been obvious to one having ordinary skill in the art to rearrange the wiring layer (118, fig. 1 and 8) to embed in the adhesive layer 110 (fig. 1 and 8) in the electronic device of Kim, in order to have variety design choice of embedding the wiring layer to the bonded upper or lower layer for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 8, Kim show and disclose
The printed circuit board of claim 6, wherein the core layer further comprises: a third insulating layer (upper 114fig. 1 and 8) disposed on an opposite side of the first insulating layer (lower 114, fig. 1 and 8) on which the first wiring layer is disposed; an adhesive layer (110, fig. 1 and 8) disposed between the first and third insulating layers; and a second wiring layer (upper 118, fig. 1 and 8) disposed on the third insulating layer; 
Kim disclosed claimed invention, except for the second wiring layer
embedded in the adhesive layer, since Kim disclose the first and second insulating layers 114 bonded with adhesive layer 110 (fig. 1 and 8), the wirings 118 in between the insulating layer 114 and the adhesive layer 110 (fig. 1 and 8), and the wiring layers 118 are embedded in the insulating layer 114, (fig. 1 and 8), therefore, it would have been obvious to one having ordinary skill in the art to rearrange the wiring layer (118, fig. 1 and 8) to embed in the adhesive layer 110 (fig. 1 and 8) in the electronic device of Kim, in order to have variety design choice of embedding the wiring layer to the bonded upper or lower layer for the electronic device; and since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re Claim 9, Kim show and disclose 
The printed circuit board of claim 8, wherein the second build-up layer has a second through portion penetrating through the fourth insulating layer, the core layer has a third through portion (through portion in lower 116 for the component 106 in 300, fig. 1 and 8) penetrating through the first insulating layer and the .
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. in view of Segawa et al. (US20130014982).
Re Claim 3, Kim show and disclose
The printed circuit board of claim 2, 
Kim does not disclose 
wherein the adhesive layer has an opening exposing at least a portion of the first insulating layer and the third insulating layer in the flexible region.
Segawa teaches a rigid-flexible circuit board wherein
the flexible circuit board (11, fig. 1) has the adhesive layer (100, fig. 1) has an opening (through hole for 120d, fig. 1) exposing at least a portion of the first insulating layer (102, fig. 1) and the third insulating layer (101, fig. 1) in the flexible region (fig. 1).
Therefore, it would have been obvious to one having ordinary skill in the art to use a through hole in the adhesive layer of the flexible circuit board as taught by Segawa for the electronic device Kim, in order to be able to use the through hole to connect circuit layers on both surfaces of the adhesive layer for the electronic device.
Re Claim 12, Kim show and disclose

Kim does not disclose
the number of the wiring layers included in the first build-up layer and the number of wiring layers included in the second build-up layer are different from each other.
Segawa teaches a rigid-flexible circuit board wherein
the number of the wiring layers included in the first build-up layer (12, fig. 1) and the number of wiring layers included in the second build-up layer (13, fig. 1) are different from each other.
Therefore, it would have been obvious to one having ordinary skill in the art to use different numbers of wiring layer in first and second build-up layers of the rigid portions as taught by Segawa for the electronic device Kim, in order to be able to use different numbers of wiring layer in the first and second build-up layers of the rigid portions to meet different circuit needs for the electronic device.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

 further comprising an elastomer disposed in at least a portion of the opening.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 4 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20160183363 US-20150211718 US-20180006520 US-20160295176 US-20160178956 US-20140131889 US-20140037243 US-20140239276 US-20180122776 US-20200045826 US-20170020002 US-20160066429 US-20110019383 US-20170374732 US-20120147571 US-20160350572 US-20180159075 US-20110135248 US-20080251940 US-20080047737 US-20170243854 US-20140268780 US-20140268594 US-20080285910 US-20190081380 US-20130341075 US-20110005811 US-4677528 US-10938090 US-9560746 US-5072074 US-5263248 US-10353146 US-7238891.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848